EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kelly Swartz on 01/12/2022.

The application has been amended as follows: 
Claim 1, line 5: a comma was inserted after “an array of first sensors”;
Claim 1, line 10: a comma was inserted after “an array of magnets”;
Claim 1, line 13: “the magnet associated with the sensor” was changed to “a respective magnet from the array of magnets associated with its respective first sensor”;
Claim 1, line 15: “an output” was changed to “outputs”;
Claim 1, line 17: “the value” was replaced with “the respective value”;
Claim 1, line 19: “the array of sensors” was changed to “the arrays of first and second sensors”;
Claim 1, line 20: “the output” was changed to “the outputs”;
Claim 1, line 21: "the value” was changed to “the respective value”;
Claim 6, line 2: “atrial fibrillation” was changed to “the atrial fibrillation”;
Claim 8, line 10: a comma was inserted after “an array of magnets”;
Claim 8, lines 12-13: “the magnet associated with the sensor” was changed to “a respective magnet from the array of magnets associated with its respective first sensor”;
Claim 8, line 19: “an output” was changed to “outputs”;
Claim 8, line 21: “the” was inserted before “atrial fibrillation”;
Claim 8, line 21: “the value” was replaced with “the respective value”;
Claim 8, line 23: “the array of sensors” was changed to “the arrays of first and second sensors”;
Claim 8, line 24: “output” was changed to “outputs”;
Claim 8, line 25: “the value” was replaced with “the respective value”;

Claim 8, line 35: “atrial fibrillation” was changed to “the atrial fibrillation”;
Claim 9, line 3: a comma was inserted after “an array of first sensors”;
Claim 9, line 7: a comma was inserted after “an array of magnets”;
Claim 9, line 9: “the magnet associated with the sensor” was changed to “a respective magnet from the array of magnets associated with its respective first sensor”;
Claim 9, line 11: “an output” was changed to “outputs”;
Claim 9, line 13: “the” was inserted before “atrial fibrillation”;

Claim 9, line 15: “array of sensors” was changed to “arrays of first and second sensors”;
Claim 9, line 16: “output” was changed to “outputs”; and
Claim 9, line 17: “the value” was replaced with “the respective value”. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 8, and 9, the closest prior art of record, Toth et al. (U.S. Pub. No. 2015/0351690) (previously cited) in view of Spector (U.S. Pub. No. 2014/0200430), Borovsky (U.S. Pat. No. 6185448), Bokan et al. (U.S. Pub. No. 2015/0216438) (previously cited), and Edwards et al. (U.S. Pub. No. 2015/0320515), fails to disclose as all the limitations of claim 1. For example, the prior art of record discloses an adhesive patch system for cardiac monitoring including a first and second sensor array and wherein the sensors including magnetic field sensors orthogonally arranged (See Edwards paragraphs 0021 and 0027) and array of magnets collocated with a sensor array and additionally discloses a cardiac monitor for detecting and locating atrial fibrillation. However, the prior art fails to disclose: wherein the outputted electrical signal is indicative of the value of the magnetic field at a respective sensor’s location and wherein the respective outputted magnetic field value at the sensor’s location is utilized to locate a foci causing the atrial fibrillation, in combination with the other claimed limitations.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791 

/MATTHEW KREMER/Primary Examiner, Art Unit 3791